Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146835                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 146835
                                                                    COA: 310501
                                                                    Dickinson CC: 10-004492-FC
  BRIAN ANDREW LEGAULT,
           Defendant-Appellant.

  ____________________________________/

         By order of July 30, 2013, the application for leave to appeal the January 25, 2013
  order of the Court of Appeals was held in abeyance pending the decision in People v Earl
  (Docket No. 145677). On order of the Court, the case having been decided on March 26,
  2014, 495 Mich 33 (2014), the application is again considered, and it is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 27, 2014
           d0519
                                                                               Clerk